 



Exhibit 10.14

Amendment #2

     This Second Amendment (the “Amendment #2”) to the Supply Agreement dated as
of June 2, 2003 to be effective August 1, 2003 (the “Supply Agreement”) between
Voestalpine Tubulars GmbH & Co KG and Grant Prideco, Inc. is entered on this
___day of January 2005 to be made effective as of April 1, 2004.

WHEREAS, the parties entered into the above referenced Supply Agreement; and

WHEREAS, the parties entered into Amendment #1 dated November 30, 2003 to be
effective October 1, 2003 (hereinafter “Amendment #1); and

WHEREAS, the parties now desire to amend certain paragraphs of the Supply
Agreement as set forth in this Amendment #2; and

NOW THEREFORE, for good and valuable consideration, which is hereby
acknowledged, the parties agree to amend the Supply Agreement as follows:



1.   Capitalized Terms: The capitalized terms herein shall have the meaning set
forth in the Supply Agreement.



2.   Paragraph 2.4 Forecast: Add new Paragraph 2.4 to the Supply Agreement. The
new Paragraph 2.4 shall read as follows:       “2.4 On or before December 31st
of each calendar year Purchaser shall provide Seller with an estimate of its
forecasted Green Pipe needs for the upcoming calendar year. Seller shall be
committed to provide the forecasted Green Pipe needs so long as such amounts are
at or below the amounts set forth in paragraph 2.3. Purchaser will use
commercially reasonable efforts to provide Seller with an accurate forecast
however, both parties agree that the forecast is to be treated as an estimate
only. If Purchaser’s actual Green Pipe needs exceeds the estimate, Seller will
use its reasonable best efforts to supply the amount of Green Pipe exceeding the
forecast up to the amounts set forth is paragraph 2.3. If Purchaser’s actual
Green Pipe needs are below its forecasted needs, then Purchaser shall be subject
to the penalties set forth in paragraph 13.1 should the Purchaser’s actual Green
Pipe purchases fall below the minimum averages set forth therein.



3.   Paragraph 4.2(A) Surcharge: Add new Paragraph 4.2(A) to the Supply
Agreement. The new Paragraph 4.2 (A) shall read as follows:

“4.2(A) –

(1) For Green Pipes entering production April, May, and June of 2004 Purchaser
agreed to pay a temporary material adjustment of EURO 80/ metric ton. This
charge applies only to those Green Pipes scheduled on Annex 4.2 (A) (1) attached
hereto and will not apply to the Surcharge calculation in 4.2 (A) (2) below.

1



--------------------------------------------------------------------------------



 



(2) Subject to the 13,280 metric ton exemption further specified in 4.2 (A)
(3) below, Green Pipes entering production after July 1, 2004 will be subject to
a new raw material surcharge (a “Surcharge”). The Surcharge shall generally be
calculated as follows and the calculations will be used in accordance with
Paragraph 4.2 (B) (below). For purposes of this provision, Green Pipes entering
production shall be considered to be “entering production” when they begin the
process at Seller’s facility of being transformed from raw material into Green
Pipes.

(a). The Seller’s actual cost for the following raw material as of April 2003
(the “April 2003 Base Cost”) will be subtracted from the Seller’s actual cost
for such raw material for the applicable month. The actual raw material cost for
each chemistry of Green Pipe will be calculated by taking the average amount of
raw material in the particular chemistry of Green Pipe and multiplying that
number times the unit cost for the applicable raw material. The raw material
that will be made a part of this calculation will be (i) coke, (ii) alloying
elements, (iii) iron ore, and (iv) scrap.

(b). The difference derived from the calculation for each raw material in
(a) above (whether positive or negative) will be added together to establish a
subtotal. For clarity, this subtotal may be positive or negative.

(c). The subtotal established in (b) above, shall be divided by .88 (to account
for the average yield loss of 12%) to establish the yield loss adjusted
subtotal.

(d). A scrap credit (derived in accordance with this paragraph) shall then be
subtracted from the yield loss adjusted subtotal established in (c) above to
establish the actual Surcharge. The Surcharge will be added to or subtracted
from the Purchase Price of the Green Pipes as established in paragraphs 4.1 and
4.2. The scrap credit will be 9% of material processed multiplied by the scrap
price. The 9% is derived from an average yield loss of 12% minus 3% scale loss
(which equals 9%). If these components change over time, then the parties shall
enter negotiations to revise the scrap credit percent to the then current
percentage.

A sample calculation of the Surcharge is provided as an example in Annex
4.2(A)(2)(d) attached to this Amendment #2.

(3). Notwithstanding the Surcharge specified in paragraph 4.2 (A) (2) above,
Purchaser shall be entitled to a 13,280 metric ton exemption from the Surcharge
specified in 4.2 (A) (2) above. To clarify, there will be no Surcharge on Green
Tubes entering production during July 2004 and thereafter, until after Seller
has produced for Purchaser 13,280 metric tons of Green Tubes to Purchaser (with
the starting date for production beginning July 1, 2004), which Green Tubes are
referenced in Annex 4.2(A)(3) attached to this Amendment #2.



4.   Paragraph 4.2(B) Surcharge, Estimated Surcharge and True Up: Add new
Paragraph 4.2(B) to the Supply Agreement. The new Paragraph 4.2 (B) shall read
as follows:

2



--------------------------------------------------------------------------------



 



“4.2 (B). Prior to the beginning of each calendar quarter, the parties will use
estimated raw material costs for (i) coke, (ii) alloying elements, (iii) iron
ore, and (iv) scrap (referenced in 4.2 (A) above) to establish an estimated
Surcharge (further described below and hereinafter referred to as “Estimated
Surcharge”) for the quarter in question, and then the parties will “true up” the
Estimated Surcharge at the end of each month during the quarter based on actual
raw material costs for such month. The actual raw material costs will be used to
set the actual Surcharge for the month in question (further described below and
hereinafter referred to as “Actual Surcharge”). The Estimated Surcharge and the
Actual Surcharge will be calculated and used as follows:

(a). On a quarterly basis, at least six (6) weeks prior to the start of the
calendar quarter, Seller will provide a good faith estimate of the raw material
pricing differentials (from the April 2003 Base Cost) for the upcoming calendar
quarter. The Seller will then calculate the estimated Surcharge based on the
calculation described in 4.2(A). The Estimated Surcharge will then be used to
adjust the Purchase Price of the Green Pipe upward or downward as specified in
4.2(A) for the applicable calendar quarter. From time to time during the
calendar quarter, as more accurate information becomes available, the parties
may update the Estimated Surcharge for the quarter to reflect better estimates.
The goal being to make the Estimated Surcharge as close to the Actual Surcharge
as reasonably possible.

(b). Within fifteen (15) working days of the end of each month (during the
applicable calendar quarter), using the formula in 4.2(A) above and Seller’s
actual raw material cost for the month in question, Seller will provide
Purchaser with Seller’s actual Surcharge (the “Actual Surcharge”) for that
particular month. Purchaser shall have the right to review and confirm the
validity of the Actual Surcharge and, once the Actual Surcharge is agreed upon
by the parties, the amounts owed between the parties for Green Tube purchases
during the month will be “trued up” as provided below.

(c). The parties will “true up” the amounts owed between them by adjusting
pricing for the Green Pipes prior to invoicing upwards or downwards to
compensate the parties on a Euro for Euro basis for amounts under estimated or
over estimated for orders placed using the Estimated Surcharge (after comparing
the Estimated Surcharge to the Actual Surcharge).”



5.   Paragraph 4.6: Add new Paragraph 4.6 to the Supply Agreement. The new
Paragraph 4.6 shall read as follows:

“4.6. Purchaser, at is own expense, shall through its internal or outside
auditors, have the right, during normal business hours, to inspect the records
(and make copies) of Seller’s records relating the cost of the materials
specified in 4.2(A) and (B) above, yield loss and Seller’s performance
hereunder. Purchaser’s right to audit Seller, pursuant to

3



--------------------------------------------------------------------------------



 



this paragraph shall continue throughout the term of this Agreement, any
renewals thereof and for a period of three (3) years following its ultimate
termination.



6.   Paragraph 13.1 : Paragraph 13.1 of the Supply Agreement shall be replaced
in full with the following paragraph 13.1:

“13.1 Purchaser agrees to pay a penalty of EURO 43.60, for each metric ton to
the extent that Purchaser orders fall short of the Annual Minimum Purchase
Obligation of Purchaser required under Section 2.1 by more than fifteen percent
(15%) based on a two (2) year average for the first two years of the Supply
Agreement and a two (2) year average for the last two (2) years of the Supply
Agreement (for clarification the Parties intend to take a two (2) year average
of Materials purchased by Purchaser during years 1 and 2 of the agreement and
compare the average to 44,200 metric tons (i.e. 85% of the Annual Minimum
Purchase Obligations). If the average for that period is equal to or above
44,200 metric tons, no penalties shall be due. If the average for that period is
below 44,200 metric tons then the penalty will be due in an amount equal to:
[each metric ton the average is below 44,200 metric tons x the period average
(2 years) x the penalty (EURO 43.60)] shall apply for tonnage purchased under
44,200). The same calculation and averaging will be calculated for the two
(2) year period comprising years 3 and 4 of the agreement. It shall not be
considered to be a penalty under this Agreement for Purchaser to purchase
amounts in any two (2) year which average is less than the Annual Minimum
Purchase Obligation in section 2.1 but greater than 44,200 metric tons
(specified above), as the Annual Minimum Purchase Obligation is a purchase
target but not a requirement. Purchaser shall pay any penalties due under this
paragraph 13.1 within 30 days following the end of the period during which the
penalties arose. For purposes on calculating the averages set forth above, the
parties will use the effective date of the Supply Agreement (instead of the
effective date of this Amendment #2) in determining years 1, 2, 3 and 4.”



7.   Paragraphs 13.2 and 13.3 : In Paragraphs 13.2 and 13.3 of the Supply
Agreement, the following change shall be made:

In each instance in paragraph 13.2 and 13.3 where “Annual Minimum Purchase
Obligation(s)” appears, replace “Annual Minimum Purchase Obligation(s)” with
“44,200 metric tons”.

4



--------------------------------------------------------------------------------



 



This Amendment #2 is signed on the day stated above to be made effective the 1st
day of April 2004.

Voestalpine Tubulars GmbH & Co KG

             
By
  /s/ Humbert Wastl       /s/ Hillka Witt

           

  Hubert Wastl       Hilkka Witt

      Managing Directors    

          Grant Prideco, Inc.    
 
       
By
  /s/ DR Black    

 

--------------------------------------------------------------------------------

   

  DR Black, President    

  Drilling Products & Services    

5



--------------------------------------------------------------------------------



 



Annex 4.2 (A) (1)

[Schedule of Green Pipe with the 80 Euro Adjustment]

See Attached

6



--------------------------------------------------------------------------------



 



Annex 4.2(A)(2)(d)

Example of the Surcharge Calculation:

[See Attached]

7



--------------------------------------------------------------------------------



 



Annex 4.2 (A) (3)

[See Attached]

8